Howe, J.
The evidence in this case satisfies us that the plaintiff delivered to the defendants’ firm a sum of Confederate money to ho 'Invested; and the latter invested it, with the exception of a smalL portion, tendered in court, in bonds of the city of New Orleans payable in the same currency.
Under such circumstances, we are of opinion that the court a qua properly rejected the demand of the plaintiff. Hunly v. Scott, 19 An. 161; King v. Huston, 19 An. 288; McCracken v. Poole, 19 An. 359; Norton v. Dawson, 19 An. 464.
The plaintiff, appellant, has filed in this court an assignment of errors, in which he alleges that the proceedings and judgment of the lower court are manifestly erroneous in this, that the one hundred and twenty-seventh article of the Constitution of 1868 is repugnant to article 1, section 10 of the Constitution of the United States, which forbids the passage by a State of a law impairing the obligation of contracts. We presume this assignment was made through inadvertence. The judgment appealed from was rendered in July, 1867, before the Constitution of 1868 was framed, and long before it was adopted.
The other points raised by the appellant, that the Confederate States were a government de facto, and that obligations like those in suit in this case, founded on the use and circulation of Confederate treasury -notes, should he enforced by our courts, have already been settled adversely to his views by numerous decisions. See- Smith v. Stewart, 21 An. page 67, and the cases above cited. We think the subject is one to which the rule of stare deeisis is justly applicable, and we must therefore decline to reopen the controversy.
We are of opinion that the judge a quo did not err in dismissing the reconventional demand of the defendants. They were compelled by Major General Butler to pay for the support of the poor of New Orleans a certain per centage upon the amount of “ City Defense Bonds” to which they had subscribed. They claim to have thus paid $4000 *706for account of the plaintiff, upon the sixteen bonds for $1000 each, in which they had invested his Confederate notes. We apprehend that the action of the commanding general was punitory, and that the payment by defendants in expiation of an offense.^ cannot give them any claim against the plaintiff.
For the reasons given it is ordered and adjudged that the judgment appealed from he affirmed with costs.
Rehearing refused.